—Resettled order, Supreme Court, New York County (Beatrice Shainswit, J.), entered December 5, 1997, which granted plaintiff’s motion to hold nonparty outgoing attorney Shore in contempt of court for failing to turn over client files pursuant to court order, unanimously affirmed, with costs.
The IAS Court had jurisdiction to issue the subject resettled order holding nonparty outgoing attorney Shore in contempt of court for failing to turn over client files in accordance with a prior order of the same court and Justice, since the original order holding Shore in contempt for such conduct was validly entered prior to the termination of the litigation in which the flouted turnover order was issued. The resettled contempt order did not vary from the original contempt order in any presently relevant way. Concur — Nardelli, J. P., Williams, Tom, Wallach and Andrias, JJ.